Exhibit 10.1

[g89242kgi001.jpg]

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of
March 21, 2007 (the “Effective Date”), by and between Vyyo Inc., a Delaware
corporation (the “Company”), and Wayne Davis (“Davis”).

In connection with Davis’ employment with the Company, the Company and Davis
desire to enter into this Agreement according to the terms and conditions set
forth below.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.                                       Employment Duties.

a.                                       General.  The Company hereby agrees to
employ Davis, and Davis hereby agrees to accept employment with the Company, on
the terms and conditions set forth below.

b.                                      Company’s Duties.  The Company shall
allow Davis to, and Davis shall, perform responsibilities normally incident to
the position of Chief Executive Officer, commen­surate with his background,
education, experience and professional standing.  The Company shall provide
Davis with such office equipment, supplies, customary services and cooperation
suitable for the performance of his duties.

c.                                       Davis’ Duties.  Davis shall devote such
time as necessary to fully perform his services as Chief Executive Officer and
shall report directly to the Company’s Board of Directors. The parties
acknowledge that Davis may perform his duties from any location, and shall
travel to the Company’s headquarters in Norcross, Georgia and its facility in
Israel as the Company’s business dictates.

2.                                       Term.    The initial term of this
Agreement is three years (the “Initial Term”).  There­after, this Agreement may
be renewed by Davis and the Company on such terms as the parties may agree to in
writing.  Absent written notice of termination of this Agreement given by one
party to the other party not less than 30 days prior to the end of the Initial
Term or any Renewal Term (as defined below), this Agreement will be
automatically renewed for a one-year extension (each such extension a “Renewal
Term” and the Initial Term together with any and all Renewal Terms, the
“Term”).  Notwithstanding the foregoing, this Agreement is subject to earlier
termination as provided herein.


--------------------------------------------------------------------------------


3.                                       Compensation.  Davis shall be
compensated as follows:

a.                                       Salary.  Davis shall receive an annual
salary of Three Hundred Thousand Dollars ($300,000).  The Company agrees to
review the salary on or before December 31, 2007, and thereafter at the end of
each calendar year during the Term based upon Davis’ services and the financial
results of the Company, and to make such changes as may be determined
appropriate in the sole discretion of the Company’s Compensation Committee or
Board of Directors.  Davis’ annual salary shall be payable on a semi-monthly
basis, in accordance with the Company’s usual payroll practices.

b.                                      Bonus Compensation. During each calendar
year in the Initial Term, Davis may become eligible to receive an annual cash
bonus up to an aggregate of Three Hundred Thousand Dollars ($300,000) based on
performance objectives to be agreed to by Davis and the Board of Directors.  The
performance objectives will be established each year as follows:  (i) for the
2007 calendar year, no later than 60 days following the Effective Date; and (ii)
for subsequent calendar years, no later than 60 days following the start of such
calendar years. Any bonus earned by Davis in a particular calendar year will be
paid by the Company in the manner and time period agreed to by the parties.  The
bonus shall be prorated should Davis’ employment terminate prior to a full
calendar year.

c.                                       Stock Options.  As of the Effective
Date, the Company shall grant Davis a stock option to purchase 600,000 shares of
the Company’s capital stock.  The stock options shall be granted with an
exercise price equal to fair market value of the Company’s common stock on the
date of grant and shall be governed by the terms of an option agreement which
will set forth the vesting schedule of such shares.  If there is any conflict
between this Agreement and the terms of the option agreement, the terms of the
option agreement will control.

d.                                      Vacation.  Davis shall accrue paid
vaca­tion at the rate of 30 days for each calendar year during the Term,
prorated as applicable for any partial calendar year and subject to the terms of
the Company’s vacation policy.  Davis shall be compensated at his usual rate of
base compen­sation during any such vacation.  Davis shall be entitled to paid
holi­days as generally given by the Company and shall receive sick leave or
disability leave in accordance with the terms of the Company’s standard sick
leave or disability leave policy.

e.                                       Benefits.  Davis and his dependents
shall be entitled to participate in any group plans or programs maintained by
the Company for any employees relating to group health, disability, life
insurance and other related benefits as in effect from time to time subject to
the terms and conditions of such plans. Davis shall also be entitled to director
and officer insurance in such amounts and coverage and such indemnification
provisions as are afforded other officers and directors of the Company.  The
foregoing benefits shall be paid by the Company.

f.                                         Expenses.  The Company shall
reim­burse Davis for his normal and reasonable expenses incurred for travel,
entertainment and similar items in promoting and carrying out the Company’s
business in accordance with the Company’s general policy as adopted from time to
time.  In addition, Davis shall be reimbursed for the reasonable costs
associated with cellular telephone usage and shall be entitled to reimbursement
for such reasonable continuing professional education, memberships and
certifications as are deemed

2


--------------------------------------------------------------------------------


normal and appropriate for chief executive officers as determined by the Board
of Directors.  As a condition of payment or reimbursement, Davis agrees to
provide the Company with copies of all available invoices and receipts, and
otherwise account to the Company in sufficient detail to allow the Company to
claim an income tax deduction for such paid item, if such item is deductible. 
Reimbursements shall be made on a monthly or more frequent basis in accordance
with the Company’s reimbursement policies then in effect.

4.                                       Confidentiality and Competitive
Activities.  Davis agrees to execute an employee proprietary information and
inventions agreement in a form approved by the parties, which will include
provisions related to confidentiality of Company information, assignment of
inventions, non-competition and non-solicitation of customers and employees.

5.                                       Termination.

a.                                       Termination without Cause; Voluntary
Termination.  The Company may terminate this Agreement and Davis’ employment
hereunder without Cause (as defined below) and with or without prior review or
warning by providing 60 days prior written notice to Davis.  Davis may
volun­tarily terminate his employ­ment at any time upon 60 days’ prior written
notice to the Company.

b.                                      Termination for Cause.  The Company may
immedi­ately terminate Davis’ employment at any time for Cause.  Termin­ation
for Cause shall be effective from the receipt of written notice thereof to
Davis­ specifying the grounds for termination.  “Cause” shall be deemed to
include:  (i) Davis’ willful misconduct, or failure to perform, his material
duties provided that Davis is given written notice setting forth with reasonable
specificity such misconduct or failure and Davis fails to correct such behavior
within 30 days following receipt of notice; (ii) Davis’ conviction of a felony
offense or conviction for any unlawful act which would be materially detrimental
to the Company’s reputation, or a material act of dishonesty, fraud,
embezzlement, misappropriation or financial dishonesty against the Company; or
(iii) Davis’ breach of any material provision of this Agreement or breach of his
employee proprietary information agreement. The Company’s exercise of its rights
to terminate with Cause shall be without prejudice to any other remedies it may
be entitled at law, in equity or under this Agreement.

c.                                       Termination Upon Death or Disability. 
This Agree­ment shall automatic­ally terminate upon Davis’ death.  In addition,
if any disability or incapacity of Davis to perform his duties as the result of
any injury, sickness, or physical, mental or emotional condition continues for a
period of 30 days (excluding any accrued vacation) out of any 120 calendar day
period, the Company may terminate Davis’ employ­ment upon written notice. 
Payment of salary to Davis during any sick leave shall only be to the extent
that Davis has accrued sick leave or vacation days.

3


--------------------------------------------------------------------------------


6.                                       Severance Payment Upon Termination of
Employment.  The severance payment set forth below shall be in addition to any
amounts owed to Davis as earned but unpaid wages through the date of termination
and accrued but unused vacation through the date of termination.

a.                                       Termination Without Cause.  If the
Company terminates this Agreement without Cause prior to the first anniversary
of the Effective Date, the Company shall pay Davis a severance payment equal to
six months of his annual salary (without bonus), payable over such period in
accordance with the Company’s usual payroll practices.  If the Company
terminates this Agreement without Cause after the first anniversary of the
Effective Date but on or before the second anniversary of the Effective Date,
the Company shall pay Davis a severance payment equal to nine months of his
annual salary (without bonus) payable over such period in accordance with the
Company’s usual payroll practices.  If the Company terminates this Agreement
without Cause after the second anniversary of the Effective Date, the Company
shall pay Davis a severance payment equal to 12 months of his annual salary
(without bonus), payable over such period in accordance with the Company’s usual
payroll practices.

b.                                      Execution of Release.  Davis agrees that
Davis’ right to receive any severance payment is conditioned on the prior
execution by Davis of a binding general release (in such form as the Company may
determine) of any and all claims against the Company and any affiliates, and
their respective officers, directors, employees or other agents.

7.                                       Compensation Upon a Change of Control.

a.                                       Change of Control Termination.  If Mr.
Davis’ employment is terminated upon Change of Control Termination (as defined
below), Davis shall be entitled to the following compensation:

(i)                                     Cash Payment.  In lieu of any severance
payment described above in Section 6, payment in cash of an amount equal to the
sum of one times Davis’ then current annual salary plus 100% of Davis’ annual
target bonus as in effect for the calendar year in which the Change of Control
Termination occurs, payable in accordance with the Company’s usual payroll
practices.

(ii)                                  Stock Options.  Any stock options granted
to Davis that are outstanding immediately prior to but are not vested as of the
date of the Change of Control Termination shall become 100% vested as of the
date of the Change of Control Termination.

(iii)                               Benefits.  For a period of one year
following Davis’ date of termination, the continuation of the same or comparable
life, health, disability, vision, hospitalization, dental and other insurance
coverage (including equivalent coverage for Davis’ spouse and dependent
children) as Davis was receiving immediately prior to the Change of Control.

b.                                      Offer of Employment with Successor.  If
upon a Change of Control Davis is offered employment by the Company’s successor
with responsibilities substantially similar to that contemplated by this
Agreement and Davis does not accept such offer, 33.3% of the stock options
granted to Davis that are outstanding immediately prior to but are not vested as
of the date of the Change of Control shall become vested as of the date of the
Change of Control.

4


--------------------------------------------------------------------------------


c.                                       Employment with Successor.  If upon a
Change of Control Davis accepts employment with the Company’s successor with
responsibilities substantially similar to that contemplated by this Agreement,
33.3% of the stock options granted to Davis that are outstanding immediately
prior to but are not vested as of the date of the Change of Control shall become
vested as of the date of the Change of Control. If Davis terminates his
employment for Good Reason (as defined below) with the Company’s successor on or
after the 6-month anniversary of commencement of such employment, all remaining
stock options granted to Davis that are outstanding immediately prior to but are
not vested as of the date of his termination for Good Reason shall become vested
as of the date of such termination.

d.                                      For the purposes of this Section,
“Change of Control” means the occurrence of any of the following events:

(i)                                     any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the then outstanding shares of the Company’s common stock or the total voting
power represented by the Company’s then outstanding voting securities (other
than pursuant to a Business Combination which is covered by clause (iii) below);

(ii)                                  the consummation of the sale or other
disposition (including in whole or in part through licensing arrangement(s)) of
all or substantially all of the Company’s assets, other than sales, other
dispositions or licenses of assets made to a parent or a  wholly-owned
subsidiary of the Company, or an entity under common control with the Company;

(iii)                               the consummation of a reorganization,
merger, statutory share exchange or consolidation or similar transaction
involving the Company or the acquisition of assets or stock of another entity by
the Company or any of its subsidiaries, or a series of related such transactions
(each, a “Business Combination”), in each case unless following such Business
Combination (A) the voting securities of the Company outstanding immediately
prior thereto continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any entity (a
“Parent”) that, as a result of such transaction, owns the Company or the
surviving entity or all or substantially all of the Company’s or surviving
entity’s assets directly or through one or more subsidiaries) at least 50% of
the total voting power represented by the Company’s voting securities or such
surviving entity or Parent outstanding immediately after such Business
Combination; and (B) no person (excluding any entity resulting from such
Business Combination or a Parent or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination or
Parent) beneficially owns, directly or indirectly, 50% or more of, respectively,
the then-outstanding shares of common stock of the entity resulting from such
Business Combination or the total voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
50% existed prior to the Business Combination; or

5


--------------------------------------------------------------------------------


(iv)                              approval by the Company’s stockholders of a
complete liquidation or dissolution of the Company other than in the context of
a transaction or series of related transactions that would not constitute a
Change of Control under clause (iii) above.

e.                                       For the purposes of this Section, a
“Change of Control Termination” shall mean a termination of employment within
one year following a Change of Control where the Company or a party effecting a
Change of Control of the Company terminates Davis’ employment without Cause,
other than as the result of Davis’ death or disability.

f.                                         For the purposes of this Section,
“Good Reason” shall exist if Davis terminates his employment within 60 days of
the occurrence of any of the following:  (i) a material adverse change in his
position or title; or (ii) a reduction in his base salary from that provided in
this Agreement unless the reduction affects all employees generally.

8.                                       Corporate Opportunities.

a.                                       Duty to Notify.  In the event that
during the Term Davis shall become aware of any material and significant
business opportunity directly related to any of the Company’s significant
businesses, Davis shall promptly notify the Company’s Board of Directors of such
opportunity.  Davis shall not appropriate for himself or for any other person
other than the Company, or any affiliate of the Company, any such opportunity
unless, as to any particular opportunity, the Board of Directors fails to take
appropriate action within 30 days.  Davis’ duty to notify the Company and to
refrain from appropriating all such opportunities for 30 days shall neither be
limited by, nor shall such duty limit, the application of the general law of
Georgia relating to the fiduciary duties of an agent or employee.

b.                                      Failure to Notify.  In the event that
Davis fails to notify the Company of, or so appropriates, any such opportunity
without the express written consent of the Company, Davis shall be deemed to
have violated the provisions of this Section notwith­standing (i) the capacity
in which Davis shall have acquired such opportunity; or (ii) the probable
success in the Company’s hands of such opportunity.

9.                                       Miscellaneous.

a.                                       Entire Agreement.  This Agreement
constitutes the entire agreement and understanding between the parties with
respect to the subject matters herein, and supersedes and replaces any prior
agreements and understandings, whether oral or written between them with respect
to such matters.  The provisions of this Agreement may be waived, altered,
amended or repealed in whole or in part only upon the written consent of both
parties to this Agreement.

b.                                      No Implied Waivers.  The failure of
either party at any time to require performance by the other party of any
provision hereof shall not affect in any way the right to require such
per­form­ance at any time thereafter, nor shall the waiver by either party of a
breach of any provision hereof be taken or held to be a waiver of any subsequent
breach of the same provision or any other provision.

6


--------------------------------------------------------------------------------


c.                                       Personal Services.  It is understood
that the services to be performed by Davis hereunder are personal in nature and
the obligations to perform such services and the conditions and covenants of
this Agreement cannot be assigned by Davis.  This Agreement shall inure to the
benefit of and bind the successors and assigns of the Company.

d.                                      Severability.  If for any reason any
provision of this Agreement shall be determined to be invalid or inoperative,
the validity and effect of the other provisions hereof shall not be affected
thereby.

e.                                       Applicable Law.  This Agreement shall
be governed by and construed in accordance with the laws of the State of Georgia
without regard to conflict of law principles.

f.                                         Notices.  All notices, requests,
demands, instruc­tions or other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been duly
given upon delivery, if delivered personally, or if given by prepaid telegram,
or mailed first-class, postage prepaid, registered or certified mail, return
receipt requested, shall be deemed to have been given 72 hours after such
delivery, if addressed to the other party at the addresses as set forth on the
signature page below.  Either party hereto may change the address to which such
communications are to be directed by giving written notice to the other party
hereto of such change in the manner above provided.

{remainder of page intentionally left blank}

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

VYYO INC.

 

WAYNE DAVIS

6625 The Corners Parkway, Suite 100

 

6625 The Corners Parkway, Suite 100

Norcross, Georgia 30092

 

Norcross, Georgia 30092

 

 

 

 

 

 

By:

/s/ Davidi Gilo

 

/s/ Wayne Davis

 

Davidi Gilo, Chairman of the Board of

 

(Signature)

 

Directors

 

 

 

**SIGNATURE PAGE TO EMPLOYMENT AGREEMENT**

8


--------------------------------------------------------------------------------